Case 2:19-cr-00219-EEF-JCW Document 30 Filed 11/06/19 Page 1of1
MINUTE ENTRY

WILKINSON, M.J.
NOVEMBER 6, 2019

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF LOUISIANA

UNITED STATES OF AMERICA CRIMINAL

VERSUS NO. 19-219

LUCINDA THOMAS SECTION L
CRIMINAL ARRAIGNMENT

 

APPEARANCES: X DEFENDANT
X COUNSEL FOR DEFENDANT CJA - MICHAEL RIEHLMANN

 

X ASSISTANT U.S. ATTORNEY BRIAN M. KLEBBA

 

__ INTERPRETER SWORN

 

(TIME: M to ™)

X / READING OF THE INDICTMENT: READQVAIVEDSUMMARIZED

X/ DEFENDANT ADVISED OF THE MAXIMUM PENALTY

‘X/ DEFENDANT PLEADS NOT GUILTY TO ALL COUNTS

X/ SPECIAL PLEADINGS SHALL BE FILED NO LATER THAN SEVEN DAYS PRIOR TO
THE FINAL PRETRIAL CONFERENCE UNLESS OTHERWISE ORDERED BY THE
DISTRICT JUDGE.

_/ DEFENDANT REMANDED TO THE CUSTODY OF THE U.S. MARSHAL
XI DEFENDANT RELEASED ON ORIGINAL BOND

_/ BAIL SEY AT

 

_/ DEFENDANT RELEASED ON NEW BOND

= ODRHER:

 

NOTICE: X/ PRE-TRIAL CONFERENCE: DECEMBER 23, 2019 AT 1:30 P.M.
BEFORE UNITED STATES DISTRICT JUDGE ELDON E. FALLON
_X/ TRIAL: DECEMBER 30, 2019 AT 8:30 A.M.

BEFORE UNITED STATES DISTRICT JUDGE ELDON E. FALLO

MJSTAR: 00: D4

 

 

 

 

ae
